DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 10/17/19 and 5/11/20 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 10/17/19 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (KR20140140886 (A) (see attached translation) (applicant is noted that there are 11 pages and no page number is shown; however, page 1 is considered as #1 and last page is #11) in view of Sakagami et al (2012/0062884).
Regarding claims 1 and 8, Jeong et al discloses a detection apparatus and method, comprising: forming a plurality of metal nano-islands (330, 310) each having nanometer-range dimensions on a surface of a glass substrate (100, 200) (see “Description of Embodiments”, page #6); and subjecting to the glass substrate (100, 200) having the plurality of metal nano-islands (330, 310) formed thereon to etching (page #8]) such that the plurality of metal nano-islands (330, 310) are converted to a plurality of mushroom-shaped structures (see figure 1below) each having a metal cap supported by a pillar (320) made of a material of the glass substrate (see page #7) and each having dimensions smaller than the dimensions of the nanoislands (310, 330) (see figure 1 below), the plurality of mushroom-shaped structures (310, 330) being arranged in a substantially regular pattern with intervals smaller than average intervals between the nano-islands (310, 330), thereby forming the plurality of nano-scale mushroom-shaped structures (400) on the glass substrate (100, 200) that can exhibit localized surface plasmon resonance (abstract).

    PNG
    media_image1.png
    3508
    2480
    media_image1.png
    Greyscale


Jeong does not teach the use of reactive ion etching or dry etching; however, such the feature is known in the art as taught by Sakagami et al. 
Sakagami et al, from the same field of endeavor, figures 2a-2d below disclose a detection apparatus and method comprising steps: forming a plurality of metal nano-islands (20) each having nanometer-range dimensions on a surface of a glass substrate (100); and subjecting to the glass substrate having the plurality of metal nano-islands (20) formed thereon to reactive ion etching  (par. [0111]) such that the plurality of metal nano-islands (20), each having a metal cap supported by a pillar (105) and each having dimensions smaller than the dimensions of the nanoislands (20).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


Regarding claim 2, figure 8 of Jeong et al teaches that the forming of the plurality of metal nano-islands (310) includes: depositing deposing a layer of metal (310) on the surface of the glass substrate (100); and annealing the glass substrate having the layer of metal formed thereon to causes dewetting of the metal to occur so that the plurality of metal nano-islands (310, 330) are formed on the surface of the glass substrate at substantially regular intervals there between (see figure 4).
Regarding claim 3, page 5 of the translation of Jeong et al teaches that the metal particle which can be made of gold and the length of the metal nanostructure can be formed in the range from 10nm to 500nm.
Jeong et al does not teach that a thickness of the layer of metal is 4 nm, the glass substrate is an Si02 substrate, and the annealing is conducted at a temperature of 560 °C for 3 hours, and wherein the reactive ion etching is performed with a gas of SFr> at 5 °C. However, it would have been obvious to one having ordinary skill in the art before the effective fling date to modify the etching method of Jeong et al and Sakagami et al so that the annealing is conducted at a temperature of 560 °C for 3 hours, and wherein the reactive ion etching is performed with a gas of SFr> at 5 °C which condition is best fit for the etching steps.

Regarding claim 11, Jeong et al teaches that strong surface plasmon resonance effect by the metal nanostructure (see abstract and page #4 of translation) and Sakagami et al teaches the use of a localized plasmon can be generated by irradiating excitation light onto a metal surface (par. [0007]). Thus, Jeong et al and Sakagami et al disclose a plasmonic chip, comprising a plurality of plasmonic areas, each of the plasmonic areas being the plasmonic plate.
Regarding claim 14, Sakagami et al discloses a localized surface plasmon resonance device (par [0007]), comprising: a light source circuit (1) including a laser (par. [0067]) emitting light; a plasmonic chip (300) disposed under the light circuit (1), the plasmonic chip (300) including the plasmonic plate, and facing the laser to receive light from laser; a fluid stage (420 422) disposed under the light circuit such that a fluid provided in the fluid stage can operably couple with the plasmonic plate (300); and


	Sakagami et al does not teach that the light sources are LEDs; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the laser source by an LED because they are function in the same manner.

Claims 5-7, 9-10, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al and Sakagami et al as applied to claims 1 and 8 above, and further in view of Zhou et al (9,567,214).
Regarding claim 5, Jeong et al teaches that the height of the metal nanostructure is from 10-500nm (page #5 of translation) and Sakagami teaches that the diameter of nanoislands of approximately 25nm (par. [0158]).
Both Jeong et al and Sakagami et al does not teach that the forming of the plurality of metal nano-islands is performed such that the plurality of metal nano-islands each have a spacing between the metal nano-islands of 100 nm of less.
Zhou et al, from the same field of endeavor, figure 1 below discloses a chemical sensing device comprising: a plurality of metal nano-islands (108) each having nanometer-range dimensions on a surface of a glass substrate (102); and subjecting to the glass substrate having the plurality of metal nano-islands (108) formed thereon, each having a metal cap supported by a pillar (106) and each having dimensions 

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale


Regarding claims 6-7 and 9-10, Zhou et al teaches that the nanostructure having a diameter of 10nm to 500nm, a height of 20nm to 2micron and a gap between columns of 20nm to 500nm (column 3, lines 1-41). 
It would have been obvious a matter of choice to choose specific dimensions of the nanostructure of Jeong et al and Sakagami et al, for example, the metal is gold, and the glass substrate is an Si02 substrate, wherein the forming of the plurality of metal nano-islands is performed such that the plurality of metal nano-islands each have a metal island made of gold having a diameter of 5nm-70nm and a height of 20nm-25nm with a spacing between the nano-islands being 2nm-80nm, and wherein the reactive ion etching is performed such that the resulting plurality of mushroom-shaped structures each have the metal cap made of gold with a diameter of 10nm-30nm and a height of 15nm-20nm, supported by the pillar made of SiO2 having a height of 30nm-40nm, with a spacing between the mushroom-shaped structures being 5nm to 20nm, as taught by Zhou et al.
Regarding claims 12-13, Jeong et al teaches that strong surface plasmon resonance effect by the metal nanostructure (see abstract and page #4 of translation) and Sakagami et al teaches the use of a localized plasmon can be generated by irradiating excitation light onto a metal surface (par. [0007]). Thus, Jeong et al and Sakagami et al disclose a plasmonic chip, comprising a plurality of plasmonic areas, each of the plasmonic areas being the plasmonic plate.

	Sakagami et al does not teach that the light sources are LEDs; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the laser source by an LED because they are function in the same manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al (2021/0205816) discloses a polymerase chain reaction apparatus and Lee et al (2019/0310200) discloses a surface-enhanced Raman scattering substrate. However, these references are not considered to be a prior art due to the late effective filing date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 21, 2021